Order, Supreme Court, New York County (Walter M. Schackman, J.), entered November 21, 1991, which granted plaintiff temporary support and interim counsel fees, unanimously affirmed, without costs.
After considering the factors set forth in Domestic Relations Law § 236 (B) (6), the court set temporary support in the amount of $480 a week and ordered defendant to pay directly to his parents $500 a month for the mortgage on the marital residence in Texas. Guided by the fact that defendant had voluntarily paid plaintiff $2000 a month for approximately ten years, the award of temporary support was appropriately made with a view towards maintaining the status quo pending the divorce action. In any case, the claimed inequities in pendente lite relief are to be remedied by a speedy trial (Bremer v Miele, 155 AD2d 359). Furthermore, giving due consideration to the parties’ disparate financial circumstances, the court did not abuse its discretion in granting plaintiff an award of attorney’s fee in an amount one-tenth of the fee *585requested (DeCabrera v Cabrera-Rosete, 70 NY2d 879; Koerner v Koerner, 170 AD2d 297, 298). Concur — Milonas, J. P., Rosenberger, Ellerin and Asch, JJ.